Citation Nr: 0728684	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1970.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1998 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
Remanded the claims in September 2004.  In an August 2006 
decision, the Board granted an increased evaluation from 50 
percent to 70 percent for PTSD and granted an increased 
evaluation from 20 percent to 40 percent for the veteran's 
lumbosacral spine disability.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In a May 2007 Joint Motion for Partial Remand, the parties 
informed the Court that the veteran had requested a hearing 
before the agency of original jurisdiction in a September 
2005 communication.  The veteran was not afforded a hearing 
before the RO certified the claims to the Board for appeal.  
The parties requested that the Court vacate the portion of 
the Board's decision which was not favorable to the veteran, 
and remand the claims so that the veteran could be afforded 
the requested hearing.  By an Order issued in June 2007, the 
Court partially vacated the Board's August 2006 decision, and 
Remanded the claims to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received by the RO in September 2005, the 
veteran informed VA of a new mailing address and asked top be 
informed about an appointment for a compensation hearing.  A 
veteran is entitled to a hearing in person regarding a claim 
if the veteran requests such a hearing.  38 C.F.R. 
§20.700(a).  The veteran's September 2005 communication does 
not indicated whether the requested hearing was a hearing 
before the RO, before the Board using videoconferencing 
equipment, or before a traveling Veterans Law Judge is not 
clear.  In light of the appellant's request, however, the RO 
must schedule the veteran for a personal hearing, after 
clarifying with the veteran which type of hearing he is 
requesting.  The veteran should be informed that he may 
request a personal hearing before the RO, and may still 
thereafter request a hearing before the Board if a claim 
remains on appeal.  38 C.F.R. §§ 20.700, 20.704 (2006). 
Remand is required to afford the veteran the requested 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he clarify the type of 
hearing he requested in his September 2005 
correspondence.  Thereafter, the RO should 
take appropriate expedited action to 
afford the appellant the hearing 
requested.  The RO should also inform the 
veteran of his rights associated with the 
type of hearing requested and which rights 
he waives in electing another type of 
hearing.

2.  After the hearing is conducted, the RO 
should take any action necessary, to 
include affording the veteran additional 
VA examination, as necessary to develop 
the claims for readjudication.  

3.  After any necessary development has 
been completed, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the RO 
should readjudicate the claims for an 
evaluation in excess of 70 percent for 
PTSD and for an evaluation in excess of 40 
percent for a lumbosacral disability.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond.

Thereafter, the claims files should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



